Citation Nr: 1824453	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  16-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES
1.  Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	THE AMERICAN LEGION


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In February 2018, the Veteran and his daughter appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for CAD and for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record does not reflect that the Veteran has prostate cancer.



CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C. §§ 1110 , 1116 (West 2012); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Board notes that the duty to assist also includes obtaining medical records, including those in federal custody.  Here, the Veteran was formally notified his original service treatment records (STR)s and Official Military Personnel File (OMPF) for his period of active duty were unavailable.  VA made all reasonable efforts to obtain these records. 38 U.S.C. § 5103A (c) (2), (3).  A January 2004 response from National Personnel Record Center (NPRC) notified VA that the Veteran's records were destroyed in a fire.  Several subsequent other attempts were made to obtain these records with no success.  As it has been determined that these records are fire related, any additional attempts to obtain the records would be considered futile.

In the case of missing records, if any, the legal standard for proving a claim for service connection is not lowered; rather, the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran is increased.  Russo v. Brown, 9 Vet. App. 4 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, VA has fulfilled its duty to assist the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159 (c)(4).  The Veteran was not afforded a VA examination with respect to his claim for service connection for prostate cancer and the Board finds that an examination is not warranted. 

A medical examination is necessary when there is (1) "competent evidence of a current disability or persistent or recurrent symptoms of a disability," (2) evidence establishing an in-service "event, injury, or disease," and (3) an "indication" that the disability or symptoms may be associated with service, but (4) insufficient medical evidence of record for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d)(2). 

Here, the Board finds, as discussed in more detailed below, the Veteran does not have a current disability.  Consequently, the Board finds that given the absence of a current disability, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met.  McLendon, 20 Vet. App. at 81. 

Based on the foregoing, the Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See 38 C.F.R. § 3.159 (c) (2017).

II. Service Connection for Prostate Cancer

A. Legal Principles and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be granted on a presumptive basis for certain chronic diseases, such as prostate cancer, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C. §§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In such cases, the disease is presumed to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307 (a).  Where a chronic disease, under 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b).  Absent a showing of the chronic disease manifesting during the in-service or presumptive periods, service connection for chronic conditions that develop after these periods is not warranted. The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops certain diseases to a compensable degree any time after such service, the disease shall be service connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).

Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  See 76 Fed. Reg. 4245-01 (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309 (e) are applicable.


B.  Analysis

The Veteran contends that he developed prostate cancer due to his exposure to herbicide agents while he served in the Korean DMZ.

The Board notes that although the Veteran's medical records reveal that he was treated for a prostate condition, the record is negative for any diagnosis related to prostate cancer.  Specifically, the Veteran's treatment records reflect that in a January 2011 primary care nursing note, the Veteran underwent a prostate transurethral incision.  This was because the Veteran had a benign (noncancerous) enlargement of his prostate gland that was causing blockage of urinary flow.  See Alexandria VAMC medical records.  Additionally, in the Veteran's recent hearing testimony, the Veteran also testified that he did not know if he had prostate cancer.  See May 2018 Hearing Testimony, 6.  

Given such, the evidence of record fails to establish that the Veteran has a current disability.  Therefore, the first element of service connection, a present disability, is not satisfied. 

To the extent that the Veteran has offered his opinion that he has a current diagnosis of prostate cancer; these statements appear to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses, as is the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

In the absence of evidence of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 -225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Without evidence of a current disability, the Board need not address the third element of service connection. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.


ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents, is denied. 


REMAND

While the Board greatly regrets additional delay in deciding the Veteran's claims for service connection for CAD and diabetes, a remand is required before the Board may make a determination of the merits on the issues remaining on appeal.

Here, the Veteran contends that he is entitled to service connection for CAD and diabetes, to include as due to herbicide agents exposure.  Specifically, the Veteran contends that due to his military service in Korean DMZ from 1953 to 1955, he was exposed to herbicide agents. 

Initially, the Board notes that while the Veteran does have current diagnoses of CAD and diabetes, because the Veteran did not serve in or near the Korean DMZ between April 1, 1968, and August 31, 1971, he is not entitled to a presumption of exposure to herbicide agents.  However, notwithstanding the presumption of exposure, a claimant can establish service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In order to verify the Veteran's exposure to herbicide agents, the RO requested the Veteran provide sufficient details of his exposure in the Korean DMZ in order to submit a request to U.S. Army, Joint Services Records Research Center (JSRRC).  In a February 2012 Memorandum, the JSRRC coordinator made a formal finding of a lack of information required to corroborate exposure to herbicide agents.  The JSRRC coordinator determined that the information needed to verify that the Veteran was exposed to herbicide (Agent Orange) agents has not been furnished by the Veteran.  Specifically, in that the Veteran had not provided sufficient details related to his exposure to herbicide agents while he served in the Korean DMZ.  Consequently, the JSRRC coordinator was unable to send a request for verification to the JSRRC, and/or C&P Services (Agent Orange Mailbox).

However, after the February 2012 Memorandum, the Veteran submitted subsequent statements in which the Veteran identified as being assigned to the 38th parallel, 2nd Battalion, 72 Armor Tank division (which is one of the listed units that DoD has determined operated in or near the Korean DMZ).  See June 2013 Notice of Disagreement; August 2013 Statement in Support of the Claim. 

Furthermore, recently, during the Veteran's February 2018 Board hearing testimony, the Veteran provided additional information related to to his exposure to herbicide agents.  Specifically, the Veteran identified the unit he was in as the 38th parallel was right about the Korean DMZ.  See February 2018 Board Hearing Testimony, 4.  The Veteran testified that he was on the front line supporting South Korea.  Additionally, the Veteran stated that he saw dead grass and trees, which he believed were sprayed with herbicide agents.  See February 2018 Board Hearing Testimony, 8.  This information had not been previously considered by the JSRRC coordinator.  Given such, although the Board greatly regrets the additional delay in resolving this claim, which has already been pending for several years; unfortunately, a remand is required in order to verify whether the Veteran was exposure to herbicide agents. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the JSRRC or other appropriate government records repositories, and attempt to verify the Veteran's report of herbicide agent exposure near the demilitarized zone (DMZ) in Korea from 1953 to 1955 based on the evidence of record to include the following:

(a) June 2013 Notice of Disagreement
(b) August 2013 Statement in Support of Claim
(c) February 2018 Board Hearing Transcript

2.  In the event the JSRRC verifies that the Veteran was exposed to herbicide agents in Korean DMZ from 1953 to 1955, then obtain a medical opinion from a qualified medical professional.  The Veteran's entire claims file, to include a copy of this REMAND, must be provided to the VA examiner.  

All tests and studies deemed appropriate by the examiner must be conducted.  After performing any required tests, if necessary, and reviewing the entire record, the examiner should provide an opinion responding to the following questions:

(a)  Whether the Veteran's CAD is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active service, to include as due to his verified exposure to herbicide agents.

(b)  Whether the Veteran's diabetes is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's active service, to include as due to his verified exposure to herbicide agents.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted or because of some other reason.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
	YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


